COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-09-112-CV
 
SERVICE
EMPLOYMENT REDEVELOPMENT (SER)                      APPELLANT
 
                                                   V.
 
FORT
WORTH INDEPENDENT SCHOOL DISTRICT                         APPELLEE
 
                                               ----------
            FROM
THE 17TH DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered appellant=s @Motion
for Voluntary Dismissal of Appeal.@  It is the court=s
opinion that the motion should be granted; therefore, we dismiss the
appeal.  See Tex. R. App. P.
42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by appellant,
for which let execution issue.  See
Tex. R. App. P. 43.4.
PER CURIAM
PANEL:  CAYCE, C.J.; LIVINGSTON and WALKER, JJ.  
 
DELIVERED:  July 23, 2009




[1]See Tex. R. App. P. 47.4.